Exhibit 10.24

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of [GRANT DATE] Option Award Notice (the “Notice”)

Executive

Company

You have been awarded an option to purchase shares of Common Stock of Fortune
Brands Home & Security, Inc. (the “Company”), pursuant to the terms and
conditions of the Fortune Brands Home & Security, Inc. 2013 Long-Term Incentive
Plan (the “Plan”) and the Stock Option Award Agreement (together with this
Notice, the “Agreement”). Copies of the Plan and the Stock Option Agreement are
available on the UBS website (www.ubs.com/onesource/fbhs). In exchange for
accepting the Stock Options, you will be required to agree to the restrictive
covenant language contained in the agreement. Capitalized terms not defined in
this Notice have the meanings specified in the Plan or the Agreement.

 

Option:    You have been awarded a Nonqualified Stock Option to purchase from
the Company [xxx] shares of its Common Stock, par value $0.01 per share, subject
to adjustment as provided in Section 11 of the Award Agreement. Exercise Price:
   $xx.xx Vesting
Schedule:    Except as otherwise provided in and subject to the Plan, the
Agreement or any other agreement between the Company and Optionee, the Option
will vest in the following increments on the following dates:    One-third of
the Option    February 28, XXXX    One-third of the Option    February 28, XXXX
   One-third of the Option    February 28, XXXX Expiration Date:    Except to
the extent earlier terminated or exercised pursuant to the terms of the
Agreement or the Plan, the Option will terminate at 3:00 p.m., Eastern time, on
the tenth anniversary of the Award Date.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of [GRANT DATE] Stock Option Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Company”),
grants to the undersigned “Optionee” an option to purchase shares of Common
Stock from the Company subject to the terms and conditions of the Fortune Brands
Home & Security, Inc. 2013 Long-Term Incentive Plan (the “Plan”), the Award
Notice (“Award Notice”), and this Agreement (collectively, the “Award”).
Capitalized terms not defined in this Agreement have the meanings specified in
the Plan.

1.     Option Subject to Acceptance of Agreement. The date of grant (the “Award
Date”), the number and class of shares of Common Stock subject to the Option and
the purchase price per share (the “Exercise Price”) are set forth in the Award
Notice and in the Plan’s online administrative system. The Option will be null
and void unless Optionee accepts this Agreement in a timely manner through the
acceptance process prescribed by the Company.

The Option will terminate on the expiration date set forth in the Award Notice
(the “Expiration Date”) except as otherwise provided in Section 2 or if
exercised pursuant to Section 3. Upon the termination of the Option, the Option
will no longer be exercisable and will immediately become null and void.

2.     Time and Manner of Exercise of Option.

(a)     Maximum Term of Option. Except as specifically provided in Section 2(b)
below, the Option may not be exercised, in whole or in part, after the
Expiration Date.

(b)    Vesting and Exercise of Option. The Option will vest and become
exercisable in accordance with the vesting schedule specified in the Award
Notice (the “Vesting Schedule”), subject to Section 3 below. If Optionee’s
employment terminates before the Option is fully vested, the Option will vest
and be exercisable as follows:

 

  (i) Notwithstanding the provisions of Section 5 below, in the event of
Optionee’s death while the Award is outstanding, the Option will immediately
become fully exercisable (to the extent not exercisable on the date of death)
and will continue to be exercisable by Optionee’s beneficiary, executor,
administrator or legal representative through the earlier of: (A) the date which
is three (3) years after the date of Optionee’s death, and (B) the Expiration
Date; provided, however, that the Option will continue to be exercisable for at
least one (1) year following the date of Optionee’s death, even if this one-year
period extends beyond the Expiration Date.

 

  (ii) In the event of Optionee’s Disability (as defined below) while the Award
is outstanding, provided that Optionee has been continuously employed with the
Company for at least one (1) year following the Award Date and

 

1



--------------------------------------------------------------------------------

  prior to the date of Disability, Optionee will be treated as continuing
employment with the Company during the Disability for purposes of determining
the vesting and exercisability of the Options. For purposes of this Award,
Optionee will have a “Disability” if Optionee is receiving benefits under the
long-term disability plan maintained by Optionee’s employer.

 

  (iii) Notwithstanding the provisions of Section 5 below, in the event of
Optionee’s Retirement (as defined below) while the Award is outstanding, any
unvested Options will fully vest and become exercisable as of date of Optionee’s
Retirement and will remain exercisable through the Expiration Date, subject to
Section 3 below and provided that Optionee has been continuously employed with
the Company for at least one (1) year following the Award Date. For purposes of
this Award, “Retirement” means Optionee’s termination of employment (other than
for Cause as described in subsection (iv) below) on or after attaining age 55
and completing five (5) years of service with the Company or its predecessors or
affiliates. In the event of a Change in Control (as defined in Section 5 below),
Optionee will receive the treatment described in this Section 2(b)(iii) if
Optionee terminates employment after qualifying for Retirement, even if Optionee
does not have Good Reason (as defined below).

 

  (iv) If the Optionee’s employment is terminated for Cause (as defined below)
while the Award is outstanding, then all options (including without limitation
any vested but unexercised Options) will be forfeited and cancelled immediately
upon such termination. For purposes of this Award, “Cause” has the same meaning
as specified in any employment or other written agreement between Optionee and
Optionee’s employer regarding benefits upon termination of employment
(“Termination Agreement”), provided that if Optionee is not a party to a
Termination Agreement that contains such definition, then Cause shall mean
termination of employment for: (A) dishonesty or fraud; (B) commission of any
act, or omission to act, that causes or may cause damage or detriment to the
business, employees, property or reputation of the Company or its Subsidiaries;
(C) dereliction of duty; (D) gross misconduct, gross negligence or gross
malfeasance; or (E) violation of the code of conduct and/or personnel policies
of the Company or its Subsidiaries.

 

  (v) Except as provided in Section 5 below, if Optionee’s employment terminates
for any reason other than death, Disability, Retirement or Cause while the
Option is outstanding, unvested Options will be cancelled as of Optionee’s
termination date and vested Options will remain exercisable through the earlier
of: (A) three (3) months following Optionee’s termination, or (B) the Expiration
Date. Any vested Options not exercised within three (3) months of the Optionee’s
termination will be forfeited and cancelled by the Company.

 

2



--------------------------------------------------------------------------------

  (vi) For the purposes of this Agreement, (i) a transfer of Optionee’s
employment from the Company to a Subsidiary or vice versa, or from one
Subsidiary to another, without an intervening period, will not be deemed a
termination of employment; and (ii) if Optionee is granted in writing a leave of
absence, Optionee will be deemed to have remained in the employ of the Company
or a Subsidiary during such leave of absence.

3.     Method of Exercise. Subject to this Agreement, the Option may be
exercised as follows:

(a)     By specifying the number of whole shares of Common Stock to be purchased
in the manner prescribed by the Company, accompanied by full payment (or by
arranging for full payment to the Company’s satisfaction) either:

 

  (i) in cash;

 

  (ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having an
aggregate “Fair Market Value” (as defined below), determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option;

 

  (iii) by authorizing the Company to sell shares of Common Stock subject to the
option exercise and withhold from the proceeds an amount equal to the option
exercise price; or

 

  (iv) by a combination of (i), (ii) and (iii); and

(b)     By executing such documents as the Company may reasonably request.

For this purpose, “Fair Market Value” as of any date means the value determined
by reference to the closing price of a share of Common Stock as finally reported
on the New York Stock Exchange for the trading day immediately preceding such
date. Any fraction of a share of Common Stock which would be required to pay
such purchase price will be disregarded and the remaining amount due will be
paid in cash by Optionee. No Common Stock will be issued or delivered until the
full purchase price and any related withholding taxes, as described in
Section 10 herein, have been paid.

4.     Issuance or Delivery of Shares. Upon the exercise of the Option, in whole
or in part, the Company will issue or deliver, subject to the conditions of this
Agreement, the number of shares of Common Stock purchased. Such issuance will be
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company. The Company will pay all original
issue or transfer taxes and all fees and expenses related to such issuance,
except as otherwise provided in Section 10 herein.

 

3



--------------------------------------------------------------------------------

5.     Change in Control. In the event of a Change in Control, the Award will
become subject to Section 5.8 of the Plan. In the event that Options remain
outstanding following a Change in Control and Optionee’s employment is
terminated either: (i) by the Company other than for Cause (as defined in
Paragraph 2(b)(iv) above), or (ii) by Optionee for Good Reason (as defined
below), in each case, on or within two years after such Change in Control but
while the Options are outstanding, the Options will become fully vested,
exercisable and nonforfeitable as of the date of such termination of employment
and will remain exercisable through the Expiration Date, subject to Section 5.8
of the Plan. For purposes of this Award, “Good Reason” will have the same
meaning as such term has under any Termination Agreement, provided that if
Optionee is not a party to any Termination Agreement that contains such
definition, then Good Reason shall mean the Optionee’s termination of the
Optionee’s employment for any of the following reasons without the Optionee’s
consent: (A) a material diminution in the Optionee’s duties, responsibilities
and status as in effect immediately preceding the Change in Control; (B) a
material reduction in the Optionee’s base salary as in effect immediately
preceding the Change in Control; or (C) requiring Optionee to relocate to an
office more than 50 miles from the offices at which the Optionee was based
immediately preceding the Change in Control, except for required travel on
Company business to an extent substantially consistent with Optionee’s position;
provided, however, that in order to terminate Holder’s employment for Good
Reason, Holder must (x) provide written notice of his or her intent to terminate
employment within 30 days following the initial existence of the event or
circumstance giving rise to Good Reason, (y) the Company must be provided an
opportunity to cure the event or circumstance giving rise to “Good Reason for a
period of 30 days; and (z) if not cured, the Holder must terminate his or her
employment due to Good Reason within 30 days following the expiration of the
Company’s cure period.

6.    No Stockholder Rights. Optionee will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the shares of Common Stock subject to the Option unless and until such
shares of Common Stock have been recorded on the Company’s official stockholder
records as having been issued or transferred to Optionee.

7.    Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the Options or the
delivery or issuance of shares, the shares of Common Stock subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to obtain and maintain any such listing, registration,
qualification, consent, approval or other action.

8.    Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, outstanding Options may be cancelled, and the Company
may require Optionee to return shares of Common Stock (or the value of such
stock when originally issued to Optionee) issued under this Agreement and any
other amount required by applicable law to be returned, in the event that such
repayment is required in order to comply with any laws or regulations relating
to restatements of the Company’s publicly-reported financial results.

 

4



--------------------------------------------------------------------------------

9.    Nontransferability. The Award may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise by Optionee other
than (a) by will or by the laws of descent and distribution; or (b) pursuant to
an approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

10.     Tax Withholding. As a condition to the delivery of shares of Common
Stock upon the exercise of Options, Optionee must, upon request by the Company,
pay to the Company such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Optionee fails to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount payable by the Company to Optionee,
including regular salary or bonus payments. No shares of Common Stock will be
issued or delivered until the Required Tax Payments have been paid in full.
Optionee may elect to satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (a) a cash payment to the Company;
(b) delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of previously owned whole shares of Common Stock
having an aggregate Fair Market Value (as defined in Section 3), determined as
of the date on which such withholding obligation arises (the “Tax Date”), equal
to the Required Tax Payments; (c) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered to Optionee having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments; or (d) any combination of (a), (b) and (c). Shares of
Common Stock may not have an aggregate Fair Market Value in excess of the amount
determined by applying the maximum statutory withholding rate in the applicable
jurisdiction. The number of shares to be delivered to the Company or withheld
from the Holder shall be determined by applying the maximum statutory
withholding rate, if the Holder makes such an election. Any fraction of a share
of Common Stock which would be required to satisfy any Required Tax Payment will
be disregarded and the remaining amount due must be paid in cash by Optionee. No
share of Common Stock will be issued or delivered until the Required Tax
Payments have been satisfied in full.

11.    Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to optionees of Common Stock other than a regular
cash dividend, the number and class of securities subject to the Option will be
equitably adjusted by the Committee, such adjustment to be made in accordance
with Section 409A of the Code, to the extent applicable. The decision of the
Committee regarding any such adjustment is final and binding.

12.    No Rights to Continued Employment. In no event will the granting of the
Option or its acceptance by Optionee, or any provision of this Agreement or the
Plan, give or be deemed to give Optionee any right to continued employment by
the Company, any Subsidiary or any affiliate of the Company or affect in any
manner the right of the Company, any Subsidiary or any affiliate of the Company
to terminate the employment of any person at any time for any reason.

 

5



--------------------------------------------------------------------------------

13.    Restrictive Covenants. In exchange for accepting the Award and in
consideration of the Confidential Information (defined below) the Company
provides to Optionee, benefits Optionee is not otherwise entitled to, Optionee
agrees to the following restrictive covenants:

(a)    Confidential Information. Optionee acknowledges that he/she has access to
highly confidential information of the Company and any Subsidiary that Optionee
provides services to or is provided confidential information about, including
but not limited to, information concerning: finances, supply and service,
marketing, customers (including lists), operations, business and financial plans
and strategies, and product costs, sourcing and pricing (“Confidential
Information”). The Optionee agrees that during his/her employment and for three
years following the end of Optionee’s employment (for whatever reason), Optionee
will protect the Confidential Information and only use it for business-related
reasons; however, trade secrets will always remain protected for as long as the
information qualifies as a trade secret under applicable law. The obligations of
this Agreement (including, but not limited to the confidentiality obligations)
do not prohibit Optionee from reporting any event that Optionee reasonably and
in good faith believes is a violation of law to the relevant law-enforcement
agency (such as the Securities and Exchange Commission, Equal Employment
Opportunity Commission, or Department of Labor), cooperating in an investigation
conducted by such a government agency, or disclosing to such a government agency
any Confidential Information that is lawfully acquired by Optionee and that
Optionee reasonably and in good faith believes is relevant to the matter at
issue.

(b)    Non-Competition. Optionee agrees that he/she will not, directly or
indirectly, for a period of 12 months after the end of Optionee’s employment
(for whatever reason), engage in a Prohibited Capacity within the Restricted
Area on behalf of a business that manufactures, distributes, offers, sells or
provides any Competing Products. “Competing Products” means any products and/or
services that are similar in function or purpose to those offered by the Company
and its Subsidiaries and as to which Optionee had Involvement. “Involvement”
means to have responsibilities, provide supervision, engage in dealings or
receive Confidential Information about during the last two (2) years immediately
preceding the end of Optionee’s employment (the “Look Back Period”). “Prohibited
Capacity” means to engage in the same or similar capacity or function that
Optionee worked for the Company and/or its Subsidiaries at any time during the
Look Back Period or in a capacity that would otherwise result in the use or
disclosure of Confidential Information. “Restricted Area” means those geographic
areas in which the Company and its Subsidiaries do business and as to which
business Optionee had Involvement.

(c)    Non-Solicitation of Customers. Optionee agrees that he/she will not,
directly or indirectly, during his/her employment and for a period of 12 months
after the end of his/her employment (for whatever reason), solicit, induce or
attempt to induce (or assist others to solicit) any customers or prospective
customers of the Company and its Subsidiaries to cease doing business with the
Company and its Subsidiaries or to buy a Competing Product. The prohibition in
this Section 13(c) only applies to customers and prospective customers with
which Optionee had Involvement.

 

6



--------------------------------------------------------------------------------

(d)    Non-Solicitations of Employees. Optionee agrees that he/she will not,
directly or indirectly, for a period of 12 months after the end of his/her
employment (for whatever reason), solicit (or assist another in soliciting),
induce, employ or seek to employ any individual employed by Company and/or its
Subsidiaries. Where an additional restriction is required to enforce the
foregoing, Optionee’s non-solicitation obligation is limited to employees with
whom Optionee had Involvement.

(e)    Reasonableness of Restrictions. Optionee acknowledges that the temporal,
activity and geographic limitations of Sections 13(a), (b), (c) and (d) above
are reasonable in scope and narrowly constructed so as to protect only the
Company and its Subsidiaries’ legitimate protectable interests, and will not
prohibit Optionee from obtaining meaningful employment following the end of
Optionee’s employment.

(f)    Tolling of Restrictive Period. The periods described in Sections 13(a),
(b), (c) and (d) above shall not run during any period of time in which the
Optionee is in violation of this paragraph, and shall toll during any such
period of violation. If Optionee resides in and is subject to the laws of
Wisconsin, then this paragraph shall not apply.

(g)    General. (i) Before accepting new employment, Optionee will advise any
such future employer of the restrictions in this Agreement. Optionee agrees that
the Company and its Subsidiaries may advise any such future employer or
prospective employer of this Agreement and their position on the potential
application of this Agreement without such giving rise to any legal claim.
(ii) The obligations in this Agreement shall survive the termination of
Optionee’s employment and shall, likewise, continue to apply and be valid
notwithstanding any change in Optionee’s employment terms (such as, without
limitation, a change in duties, responsibilities, compensation, position or
title). (iii) The Subsidiaries are third party beneficiaries of the Agreement
and may enforce the Agreement without the need for further consent or agreement
by the Optionee. (iv) If either party waives his, her, or its right to pursue a
claim for the other’s breach of any provision of the Agreement, the waiver will
not extinguish that party’s right to pursue a claim for a subsequent breach.
(v) This Agreement shall not be construed to supersede or replace any prior
agreements containing confidentiality, nondisclosure, non-competition and
non-solicitation provisions. Rather, the restrictions in this Agreement shall be
read together with such prior agreements to afford the Company and its
Subsidiaries the broadest protections allowed by law. (vi) If a court finds any
of the Agreement’s restrictions unenforceable as written, the parties agree the
court is authorized and expected under the terms of this Agreement to revise the
restriction (for the jurisdiction covered by that court only) so as to make it
enforceable, or if such revision is not permitted then to enforce the otherwise
unreasonable or unenforceable restriction to such lesser extent as would be
deemed reasonable and lawful within that jurisdiction.

14.    Decisions of Board or Committee. The Board or the Committee has the right
to resolve all questions which may arise in connection with the Option. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

 

7



--------------------------------------------------------------------------------

15.    Successors. This Agreement is binding upon and will inure to the benefit
of any successor or successors of the Company and any person or persons who,
upon the death of Optionee, may acquire any rights in accordance with this
Agreement or the Plan.

16.    Notices. All notices, requests or other communications provided for in
this Agreement will be made, if to the Company, to Fortune Brands Home &
Security, Inc., Attn. General Counsel, 520 Lake Cook Road, Deerfield, Illinois
60015, and if to Optionee, to the last known mailing address of Optionee
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement will be made in writing either
(a) by personal delivery; (b) by facsimile or electronic mail with confirmation
of receipt; (c) by mailing in the United States mails; or (d) by express courier
service. The notice, request or other communication will be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the intended party if by United
States mail or express courier service; provided, however, that if a notice,
request or other communication sent to the Company is not received during
regular business hours, it will be deemed to be received on the next succeeding
business day of the Company.

17.    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

18.    Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

19.    Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. In the event of a conflict between
this Agreement and the Plan, the terms of the Plan will apply. Optionee hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award, the Plan, and if applicable to the
Optionee, stock ownership guidelines established by the Company.

21.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.

 

8